            Case 5:17-cv-04467-BLF Document 408 Filed 03/11/21 Page 1 of 7




 1   DUANE MORRIS LLP                                     DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                     Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                             Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                      mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                              John R. Gibson (GA SBN 454507)
     2475 Hanover Street                                  Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                             jrgibson@duanemorris.com
     Telephone: 650.847.4150                              Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                              Admitted Pro Hac Vice
                                                          rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                     David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                      Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                                dcdotson@duanemorris.com
     japowers@duanemorris.com                             Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)                    Admitted Pro Hac Vice
     Admitted Pro Hac Vice                                jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                            1075 Peachtree NE, Suite 2000
     30 South 17th Street                                 Atlanta, GA 30309
10   Philadelphia, PA 19103                               Telephone: 404.253.6900
     Telephone: 215.979.1000                              Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                                  UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16                                           SAN JOSE DIVISION
17   FINJAN, LLC, a Delaware Limited Liability              Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                            SONICWALL INC.’S RESPONSE TO
19                           Plaintiff,                     FINJAN’S MOTION IN LIMINE NO. 4 TO
                                                            PRECLUDE EVIDENCE OR TESTIMONY
20             v.                                           REGARDING MR. TOUBOUL’S
                                                            REPLACEMENT AS CEO OF FINJAN
21   SONICWALL INC., a Delaware Corporation,
                                                            Date:         March 18, 2021
22                                                          Time:         1:30 PM
                             Defendant.
                                                            Courtroom:    3, 5th Floor
23                                                          Judge:        Hon. Beth Labson Freeman
24

25

26                                               REDACTED
27

28
          SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 4 TO PRECLUDE EVIDENCE OR TESTIMONY RE: MR.
                     TOUBOUL’S REPLACEMENT AS CEO OF FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
     DM2\13880370.1
             Case 5:17-cv-04467-BLF Document 408 Filed 03/11/21 Page 2 of 7




 1                                  TABLE OF REFERENCED EXHIBITS1
 2    Excerpts from August 6, 2019 Deposition Transcript of Shlomo
      Touboul, Finjan, Inc. v. Cisco Sys., Inc., Case No. 17-cv-72-BLF (N.D.
 3    Cal)                                                                          Ex. 40
 4    August 1, 2005 Email from Asher Polani regarding Termination Letters,
      marked as Polani Deposition Ex. 13                                    Ex. 46
 5    October 8, 2005 Email from Asher Polani regarding Finjan Transition
      Status – Snap Shot (October 8th 2005), marked as Polani Deposition Ex.
 6    14                                                                     Ex. 47
 7    January 1, 2012 Consulting Agreement entered into between FI
      Delaware, Inc. and Shlomo Touboul, marked as Touboul Deposition Ex.
 8    31                                                                  Ex. 48

 9    April 11, 2006 Email from Asher Polani regarding Yahoo! Finance
      Story – Aladdin Granted Important U.S. Patent for Proactive Protection
10    Against Spyware and Viruses, marked as Polani Deposition Ex. 4                Ex. 49
      Excerpts from August 5, 2019 Deposition Transcript of Asher Polani,
11    Finjan, Inc. v. Cisco Sys., Inc., Case No. 17-cv-72-BLF (N.D. Cal)            Ex. 50
12    Frequently Asked Questions for Sales, marked as Polani Deposition Ex.
      7                                                                     Ex. 51
13    Excerpts from January 8, 2018 Trial Transcript, Finjan, Inc. v. Blue
      Coat Systems, Inc., Case No. CV-15-03295-BLF (N.D. Cal)                       Ex. 52
14
      Excerpts from October 31, 2017 Trial Transcript, Finjan, Inc. v. Blue
15    Coat Systems, Inc., Case No. CV-15-03295-BLF (N.D. Cal)                       Ex. 53
      Excerpts from the February 25, 2019 Deposition of Philip Hartstein, ,
16    Finjan, Inc. v. Cisco Sys., Inc., Case No. 17-cv-72-BLF (N.D. Cal)            Ex. 54
17

18

19

20

21

22

23

24

25

26

27   1
         All exhibits are attached to the Declaration of Jarrad M. Gunther.
28                                                       i
           SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 4 TO PRECLUDE EVIDENCE OR TESTIMONY RE: MR.
                      TOUBOUL’S REPLACEMENT AS CEO OF FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
     DM2\13880370.1
            Case 5:17-cv-04467-BLF Document 408 Filed 03/11/21 Page 3 of 7




 1             Finjan’s Motion in Limine (“MIL”) No. 4 seeks to allow Finjan to tell a one-sided version of

 2   its history. Finjan’s effort should be rejected for multiple reasons.

 3             A.     Finjan Cannot Cherry-Pick The Facts Of Its Corporate History
 4             As this Court has seen multiple times, Finjan’s story to juries is that Finjan’s founder – Shlomo

 5   Touboul – was a “visionary” and a genius, that he invented behavioral-based security, that Finjan

 6   thus invested $70 million in research and development to bring its patented technology to market,

 7   that the only marketplace obstacle Finjan could not overcome was the financial crisis of 2008, and

 8   that Mr. Touboul remains a key technical consultant to the company and is the origin of the

 9   company’s current mobile app (called InvinciBull).

10             That story is highly misleading. Evidence uncovered since those first few Finjan trials before

11   this Court shows that

12                                                                                                            to

13   testify in line with the image Finjan would like to project to juries.

14             Specifically, Mr. Touboul now admits that

15                                                                                  .” Ex. 40, at 176:6-176:9).

16   Finjan’s next CEO (Asher Polani) then alerted the Board that “Shlomo will, for any reason, sue the

17   company. . .” and that “his attitude caused and is causing damages to the company on a continues

18   [sic] basis . . . .” Ex. 46. Two months later, Mr. Polani told the Board that Kenyon & Co. (then

19   Finjan’s outside counsel) advised that Finjan should reconcile with Mr. Touboul because

20

21                                                           ” Ex. 47. (emphasis in original). Following that

22   realization, Finjan

23                                                                                                  . Ex. 40 at

24   259:17-24.                                                                         . Ex. 48 at Section 2.1

25   and Annex A. In other words, the actual evidence shows that much of Finjan’s story about its own

26   history and about Mr. Touboul is a paid-for, made-for-litigation narrative. This goes to the heart of

27   credibility.

28                                                       1
          SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 4 TO PRECLUDE EVIDENCE OR TESTIMONY RE: MR.
                     TOUBOUL’S REPLACEMENT AS CEO OF FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
     DM2\13880370.1
            Case 5:17-cv-04467-BLF Document 408 Filed 03/11/21 Page 4 of 7




 1             It would be fundamentally unfair to allow Finjan to tell any part of its story but preclude

 2   SonicWall from presenting the other side. Finjan attempts to shield itself from these bad facts by

 3   arguing that Mr. Touboul’s replacement as CEO of Finjan “has no bearing on whether SonicWall

 4   infringes Finjan’s asserted patents, the validity of Finjan’s patents, or the amount of damages

 5   SonicWall owes Finjan for its willful infringement of the asserted patents.” Dkt. 367 at 1. But the

 6   same can be said of the story that Finjan wishes to present to the jury. In other words, the fact that

 7   Finjan is anything other than the named plaintiff has no bearing on any of these issues. Yet, Finjan

 8   surely intends to tell the jury all about Finjan (the company) and its version of its corporate history,

 9   as it has done in every prior trial.

10             B.        Even Apart From Finjan’s Story, Mr. Touboul’s Replacement is Highly
                         Relevant
11
               In addition to the fundamental fairness point above, there are two additional, stand-alone
12
     issues for which these facts are already relevant, regardless of what Finjan tells the jury about its
13
     history.
14
               First, Mr. Touboul’s replacement – Asher Polani – made a series of statements in his capacity
15
     as CEO about the fact that Finjan’s technology and patents
16
                                               . This is a crucial point, because the key product that Finjan
17
     accuses on every remaining patent is SonicWall’s sandbox, called “Capture ATP.” Mr. Touboul’s
18
     replacement – Mr. Polani – told the world that
19

20
                     In an April 2006 email to the Board
21

22

23

24
                                                                                  Ex. 49. Mr. Polani went on
25
                      to explain that a gateway sandboxing solution (i.e., exactly what Finjan accuses in this
26
                      case)                                                                             ” Id.
27
                      Mr. Polani confirmed the accuracy of these statements at his deposition. Ex. 50 at 42:7-
28                                                       2
          SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 4 TO PRECLUDE EVIDENCE OR TESTIMONY RE: MR.
                     TOUBOUL’S REPLACEMENT AS CEO OF FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
     DM2\13880370.1
            Case 5:17-cv-04467-BLF Document 408 Filed 03/11/21 Page 5 of 7




 1                    44:24.

 2                   Likewise, under Mr. Polani’s leadership, Finjan released a public document stating that

 3                    “We are not sandboxing the code, we do static analysis. What our 21 granted patents and

 4                    26 other pending patents do is understand what the code intends to do on your browser,

 5                    e.g., if it is downloading something to your computer or writing to your disk.” Ex. 51.

 6                    Again, Mr. Polani testified about this document. Ex. 50 at 54:16-58:13.

 7             If Mr. Polani’s statements as CEO are true, then SonicWall’s sandbox cannot possibly infringe

 8   Finjan’s patents. Especially in a case where Finjan is alleging willfulness – i.e., that SonicWall must

 9   know that its sandbox infringes Finjan’s patents – these irreconcilable statements from the CEO who

10   replaced Mr. Touboul are highly relevant. Finjan’s effort to make Mr. Polani disappear – and to

11   replace him only by its paid litigation consultant (Mr. Touboul) – should be rejected.

12             Second, the facts relating to Mr. Polani are relevant to the credibility of Finjan’s current CEO,

13   Mr. Hartstein. For example, Mr. Hartstein testified under oath before multiple juries that the 2005

14   agreement between Finjan and Microsoft was “transformational,” and set the groundwork for the

15   credibility of Finjan’s license program. Ex. 52 at 243:19-244:14 (“[B]eing able to strike a license

16   agreement with Microsoft . . . was really transformational for our business.”); Ex. 53 at 372:13-373:10

17   (“[T]he ability to have the industry recognize Finjan’s technology was really transformative.”).

18   Based on the evidence, Mr. Hartstein appears to have made this up. Mr. Touboul

19                                                  . Ex. 50 at 129:18-24. Mr. Polani (again, the replacement

20   CEO who Finjan wants to erase from its history and who was CEO during what would have been the

21   “transformation”) testified that                                                                    Id., at

22   78:2-16. Mr. Hartstein would not have known that, however, because despite Mr. Hartstein’s

23   willingness to offer sworn testimony about events for which he has no first-hand knowledge, he has

24   never even spoke with Mr. Polani. Ex. 54 at 126:16-23.

25             C.        No Unfair Prejudice
26             Finjan has not articulated any specific example of unfair prejudice, nor cited any cases that

27   reach a result analogous to what Finjan seeks here. In sum, the reason Finjan will reference Mr.

28                                                        3
          SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 4 TO PRECLUDE EVIDENCE OR TESTIMONY RE: MR.
                     TOUBOUL’S REPLACEMENT AS CEO OF FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
     DM2\13880370.1
            Case 5:17-cv-04467-BLF Document 408 Filed 03/11/21 Page 6 of 7




 1   Touboul is to glorify the story of its founding and create a sense of credibility about itself. There is

 2   nothing unfairly prejudicial about telling the rest of the story, nor is there anything unfair about

 3   rebutting Finjan’s willful infringement allegations with the public statements of its former CEO (Mr.

 4   Polani) that its patents do not cover sandboxing.

 5             Finjan has not identified any distinct form of unfair prejudice in its motion. Finjan simply

 6   does not like the picture that emerges when all of the evidence is presented to the jury.

 7

 8
      Dated: March 11, 2021                           Respectfully Submitted,
 9
                                                      /s/ Nicole E. Grigg
10                                                    Nicole E. Grigg (formerly Johnson)
                                                      Email: NEGrigg@duanemorris.com
11                                                    DUANE MORRIS LLP
                                                      2475 Hanover Street
12                                                    Palo Alto, CA 94304-1194
13                                                    Matthew C. Gaudet (Pro Hac Vice)
                                                      Email: mcgaudet@duanemorris.com
14                                                    John R. Gibson (Pro Hac Vice)
                                                      Email: jrgibson@duanemorris.com
15                                                    Robin L. McGrath (Pro Hac Vice)
                                                      Email: rlmcgrath@duanemorris.com
16                                                    David C. Dotson (Pro Hac Vice)
                                                      Email: dcdotson@duanemorris.com
17                                                    Jennifer H. Forte (Pro Hac Vice)
                                                      Email: jhforte@duanemorris.com
18                                                    1075 Peachtree Street, Ste. 2000
                                                      Atlanta, GA 30309
19
                                                      Joseph A. Powers (Pro Hac Vice)
20                                                    Email: japowers@duanemorris.com
                                                      Jarrad M. Gunther (Pro Hac Vice)
21                                                    Email: jmgunther@duanemorris.com
                                                      30 South 17th Street
22                                                    Philadelphia, PA 19103
23                                                    Attorneys for Defendant
                                                      SONICWALL INC.
24

25

26

27

28                                                     4
          SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 4 TO PRECLUDE EVIDENCE OR TESTIMONY RE: MR.
                     TOUBOUL’S REPLACEMENT AS CEO OF FINJAN, CASE NO. 5:17-CV-04467-BLF-VKD
     DM2\13880370.1
            Case 5:17-cv-04467-BLF Document 408 Filed 03/11/21 Page 7 of 7




 1                                          CERTIFICATE OF SERVICE

 2          This is to certify that a true and correct copy of SONICWALL INC.’S RESPONSE TO

 3   FINJAN’S MOTION IN LIMINE NO. 4 TO PRECLUDE EVIDENCE OR TESTIMONY

 4   REGARDING MR. TOUBOUL’S REPLACEMENT AS CEO OF FINJAN was served by ECF

 5   on all counsel of record on March 11, 2021.

 6
                                                              /s/ Nicole E. Grigg
 7                                                            Nicole E. Grigg
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                1
                      DEFENDANT SONICWALL INC.’S CERTIFICATE OF SERVICE, CASE NO. 5:17-CV-04467-BLF-VKD
     DM2\13880370.1
